United States Court of Appeals
                      For the First Circuit


No. 14-1988

                         TORREY HARRISON,

                       Plaintiff-Appellant,

                                v.

                     GRANITE BAY CARE, INC.,

                       Defendant-Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

       [Hon. D. Brock Hornby, Senior U.S. District Judge]


                              Before

                      Howard, Chief Judge,
              Thompson and Barron, Circuit Judges.


     Maria Fox, with whom Mittelasen, LLC was on brief, for
appellant.
     Timothy J. O'Brien, with whom Tyler J. Smith and Libby O'Brien
Kingsley & Champion, LLC were on brief, for appellee.
     Barbara Archer, Esq. on brief for Amicus Curiae Maine Human
Rights Commission.
     Jeffrey Neil Young and Johnson, Webbert & Yound, LLP on brief
for Amici Curiae Maine State Employees Association and Maine
Employment Lawyers Association.
     Jeffrey Neil Young, David G. Webbert, and Johnson, Webbert &
Young, LLP on brief for Amici Curiae Maine State Employees
Association, Maine Education Association, Maine Employment Lawyers
Association, and National Association of Social Workers and its
Maine Chapter.
January 13, 2016
             THOMPSON, Circuit Judge.         This case requires us to, once

again, interpret and apply Maine's Whistleblower Protection Act,

Me.   Rev.   Stat.   tit.   26,    §   833.     Appellant   Torrey   Harrison

("Harrison"), a social worker, wants to be able to tell a jury

that appellee Granite Bay Care, Inc. ("Granite Bay") illegally

fired her in violation of that statute.           Her theory is Granite Bay

was getting back at her for reporting what she considered to be

violations of state employment law to her supervisor and, later,

to Maine's Department of Health and Human Services ("DHHS").             She

found herself stymied when, relying on a supposed "job duties

exception" we carved out in Winslow v. Aroostook County, 736 F.3d

23 (1st Cir. 2013), the district court said that Harrison's reports

do not qualify for whistleblower protection.

             Today, after clearing the decks of a jurisdictional

issue, we'll explain why Winslow doesn't hand Granite Bay an

automatic victory on the facts in this record.

                                  JURISDICTION

             We first address whether we have diversity jurisdiction.

See 28 U.S.C. § 1332(a)(1) (extending federal jurisdiction to civil

actions between "citizens of different states"); see also American

Fiber & Finishing, Inc. v. Tyco Healthcare Group, LP, 362 F.3d

136, 139 (1st Cir. 2004) ("Federal courts are expected to monitor

their jurisdictional boundaries vigilantly and to guard carefully

against expansion by distended judicial interpretation.").


                                        - 3 -
               Harrison, a Maine citizen, filed her suit (which raises

state law claims only) in Maine Superior Court.                      Granite Bay

evidently preferred to be in federal court and, invoking federal

diversity jurisdiction, removed the action to the Maine district

court.    In doing so, Granite Bay held itself out as a New Hampshire

corporation with a principal place of business in Concord, New

Hampshire.      Neither Harrison nor the district court challenged the

jurisdictional claims.

               "Even though the parties have assumed the existence of

appellate jurisdiction, we enjoy no comparable luxury."                    Espinal-

Dominguez v. Com. of P.R., 352 F.3d 490, 495 (1st Cir. 2003).                   Far

from     it.      "[W]e    have   an    unflagging      obligation    to    notice

jurisdictional defects and to pursue them on our own initiative."

Id. (citing cases); see also United States v. Horn, 29 F.3d 758,

768    (1st    Cir.   1994)   ("Parties    cannot    confer    subject       matter

jurisdiction on either a trial or an appellate court by indolence,

oversight, acquiescence, or consent.").

               Our review of the record and our judicial notice of

Granite Bay's filings in another case in the Maine district court,

see Affo v. Granite Bay Care, Inc. et al., No. 11-cv-482, 2013 WL

2383627 (D. Me. 2013), raised a question as to whether Granite Bay

is a citizen of both New Hampshire and Maine.             If it is, this would

make   the     parties    non-diverse    and   render    federal     jurisdiction

phantasmal. We ordered the parties to brief the jurisdiction issue


                                          - 4 -
and provided an opportunity for them to submit evidence supporting

their position.   Based on the additional briefing and our thorough

consideration of the issue, we are now satisfied that we have

jurisdiction.     Certainly,   nothing   in   the   additional   evidence

provided demonstrates a basis for any jurisdictional concern.1

          1.    Jurisdictional Facts

          Granite Bay runs group homes and provides services for

adults who have cognitive or physical disabilities.         Granite Bay

is a New Hampshire corporation, and it maintains its corporate

headquarters in Concord.2      Nevertheless, its group homes are all

in Maine and all of its clients are Maine residents.        In addition

to its Concord headquarters, Granite Bay has an administrative

office in Portland, Maine.




     1 Harrison does not contend that her whistleblower claim fails
to meet the $75,000 amount in controversy requirement.       See 28
U.S.C. § 1332(a). Her complaint presents claims for compensatory
and punitive damages pursuant to Maine law, along with
"reinstatement, appropriate back pay, and reimbursement for lost
health, social security, and other benefits."      Given that over
five   years   have   elapsed  since   Harrison's   December   2010
termination, we have no reason to believe this case does not clear
the amount in controversy threshold. See Coventry Sewage Assocs.
v. Dworkin Realty Co., 71 F.3d 1, 6 (1st Cir. 1995) (discussing
how, when a plaintiff's damages claim is made in good faith, the
amount in controversy requirement is satisfied unless "the face of
the complaint reveals, to a legal certainty, that the controversy
cannot involve the requisite amount").

     2 When we talk about Concord, we mean the city in New
Hampshire, not the town in Massachusetts.


                                    - 5 -
           Granite Bay is owned by two individuals, Kasai Mumpini

and Caroletta Alicea, both of whom work out of Concord.        Since at

least 2009, Mumpini has served as the corporation's President,

with Alicea as its Vice President.    Mumpini and Alicea are Granite

Bay's only two officers. And they're the only corporate directors,

to boot.   Their role is to maintain a vision for where the company

is going, and to set overall corporate policies.

           Granite   Bay's   day-to-day   operations   --   things    like

providing care to its clients and hiring, training, and supervising

employees -- are handled out of the Portland office.        An employee

with the title of State Director runs the show in Maine.             Since

2009, there have been two State Directors, Gregory Robinson and

Ken Olson, and there are no significant differences between how

each one went about the job.     Olson, the current State Director,

divides his work week between the offices in Portland and Concord.

           Although he has "significant flexibility" in managing

Granite Bay, Olson nevertheless reports to Mumpini and Alicea.

Indeed, he communicates with them daily and meets with them in

person at least once per week.     Olson keeps the owners updated as

to how Granite Bay is doing, and the owners direct him on the

overall strategy he should employ in working towards the company's

future goals.    Furthermore, they give Olson "general financial

parameters" in which he may operate, and they give him different

objectives to accomplish.


                                   - 6 -
             The    previous   State     Director,   Robinson,   held   that

position for about seven years before becoming Granite Bay's Chief

Operations Officer.       He described C.O.O. as a "transition title,"

and after some time Granite Bay's owners told him they "were

eliminating the position."        Following this, he began working for

a separate company, Granite Bay Connections, which was also owned

by Mumpini and Alicea and provided similar services as Granite Bay

did, but to adults in New Hampshire.

             Although the parties have submitted additional facts,

including ones from the Affo case, these are enough for us to get

on with the jurisdictional inquiry.

             2.    Nerve Center Jurisdictional Test

             No one doubts that Granite Bay is a citizen of New

Hampshire.        After all, when it comes to questions of diversity

jurisdiction, "a corporation shall be deemed to be a citizen of

every State . . . by which it has been incorporated."             28 U.S.C.

§ 1332(c)(1).       What we have to worry about is the location of its

principal place of business. See id. (providing that a corporation

is a citizen of the state where it has its principal place of

business).    Is Granite Bay's in New Hampshire or Maine?

             Some basics first.        Because this case does not present

a federal question, the parties' diversity of citizenship is the

only hook for federal jurisdiction. See 28 U.S.C. § 1332(a). "For

federal jurisdictional purposes, diversity of citizenship must be


                                         - 7 -
determined as of the time of suit."           Valentin v. Hospital Bella

Vista, 254 F.3d 358, 361 (1st Cir. 2001).          Here, because Granite

Bay removed Harrison's state court case to federal court, we look

at the date of removal instead of the date on which the complaint

was filed.3      See Casas Office Machines, Inc. v. Mita Copystar

America, Inc., 42 F.3d 668, 673 (1st Cir. 1994).

            Several years ago, the Supreme Court established beyond

any doubt that federal courts must employ the "nerve center" test

to determine the location of a corporation's principal place of

business.      See Hertz Corp. v. Friend, 559 U.S. 77, 80-81 (2010).4

The test is straightforward. A corporation's "nerve center" (i.e.,

its principal place of business) is the particular location from

which    its    "officers   direct,    control,    and   coordinate   the

corporation's activities."       Id. at 92-93.       Generally speaking,

this will "be the place where the corporation maintains its

headquarters -- provided that the headquarters is the actual center


     3 Nevertheless, neither party claims that anything bearing on
our analysis has changed between the date of removal and today.

     4 In doing so, the Court overruled our application of the
"locus of operations test," which we applied where "the bulk of [a
company's] physical operations [were] in one state," even though
"the corporation's executive offices [were] in another state."
Diaz-Rodriguez v. Pep Boys Corp., 410 F.3d 56, 61 (1st Cir. 2005).
Under that approach, we focused not on the location of a company's
administrative or executive operations, but on its day-to-day
operations. The Supreme Court explicitly rejected this approach
in Hertz.   See Hertz Corp., 559 U.S. at 90-91 (describing our
inquiry as "focused more heavily on where a corporation's actual
business activities are located").


                                      - 8 -
of direction, control, and coordination . . . and not simply an

office where the corporation holds its board meetings (for example,

attended by directors and officers who have traveled there for the

occasion)."     Id. at 93.

          The party seeking to establish diversity jurisdiction

bears the burden of persuasion, and parties must support their

jurisdictional allegations with "competent proof."                    See id. at 96-

97 (citing McNutt v. General Motors Acceptance Corp., 289 U.S.

178, 189 (1936)). Although the Supreme Court did not go into depth

about the exact quantum of proof required to meet the burden of

persuasion,     it    made    it     clear   that    run-of-the-mill         corporate

filings -- like a Form 10-K -- are not enough on their own to

satisfy it.     Id. at 97.

          The        Hertz    Court    recognized       that,   "in    this    era    of

telecommuting, some corporations may divide their command and

coordinating     functions         among     officers     who   work    at     several

different locations, perhaps communicating over the Internet."

Id. at 95-96.        But even when presented with such a situation, the

nerve center test "nonetheless points courts in a single direction,

towards   the        center     of     overall       direction,       control,       and

coordination."        Id. at 96.        Federal courts must also be on the

lookout for attempts at "jurisdictional manipulation."                   Id. at 97.

Therefore, "if the record reveals attempts at manipulation -- for

example, that the alleged 'nerve center' is nothing more than a


                                             - 9 -
mail drop box, a bare office with a computer, or the location of

an annual executive retreat -- the courts should instead take as

the 'nerve center' the place of actual direction, control, and

coordination, in the absence of such manipulation."    Id.

             The test may seem pretty simple, and it is.   That's no

accident.    "Complex jurisdictional tests complicate a case, eating

up time and money as the parties litigate, not the merits of their

claims, but which court is the right court to decide those claims."

Id. at 94.     Complicated tests also engender appeals, "encourage

gamesmanship, and . . . diminish the likelihood that results and

settlements will reflect a claim's legal and factual merits," not

to mention demand the expenditure of judicial resources.         Id.

Accordingly, the test described by the Supreme Court is intended

to be "relatively easier to apply" than others that could be

imagined.5    Id. at 96.

             At its heart, the nerve center test is an inquiry to

find the one location from which a corporation is ultimately

controlled.     Put slightly differently, the federal court is to

look for the place where the buck stops.   And where it does, well,

that's the corporation's nerve center and principal place of

business.




     5 Like Diaz-Rodriguez's locus of operations test, under which
we   think   the   jurisdictional   question   would   have   been
extraordinarily close on the facts in this record.


                                  - 10 -
           3.   Analysis

           Each party has had a full and fair opportunity to submit

evidence and arguments about the jurisdictional issue.           Neither

has asked us to send the case back to the district court for

jurisdictional discovery or an evidentiary hearing.       We think the

facts in the record are sufficient for us to determine, without

remanding for an evidentiary hearing, that jurisdiction is proper.

See Valentin, 254 F.3d at 364 (noting the "key considerations" in

resolving a jurisdictional dispute on the papers are "whether the

parties have had a full and fair opportunity to present relevant

facts and arguments, and whether either party seasonably requested

an evidentiary hearing").    The competent evidence points towards

Concord as Granite Bay's principal place of business.

           Harrison does not contest (or seek to develop additional

evidence to contest) that Granite Bay's owners, although they may

be hands-off when it comes to day-to-day decisions, exercise

"ultimate" control over Granite Bay, and that they do so from

Concord.    Granite   Bay   has   supported   this   assertion   through

affidavits and sworn deposition testimony showing that the owners

set overall corporate policy and goals, plus advised and gave

instructions to the State Director as to how to make the owners'

vision a reality.

           Moreover, the uncontested evidence shows that the owners

make the call as to just who exactly will be placed in what upper


                                   - 11 -
management position.    For example, they moved Robinson from State

Director in Maine to Chief Operating Officer, then eliminated that

position and transitioned him to a different one.              This is a

concrete example of the owners' actual exercise of control over

Granite Bay.     And all of the evidence indicates this ultimate

control is wielded from Granite Bay's Concord headquarters.

            In sum, the competent evidence in the record establishes

that Granite Bay's principal place of business is in Concord, not

Portland.      Accordingly,   the   parties   are   diverse,    we   have

jurisdiction, and we may proceed to the merits.6

                                FACTS

            This is where Harrison finally enters the scene.           We

recite contested facts in the light most favorable to Harrison,

the non-moving party at summary judgment. Ponte v. Steelcase Inc.,

741 F.3d 310, 313 (1st Cir. 2014).

            Harrison, a Licensed Clinical Social Worker ("LCSW"),

worked for Granite Bay from March through December of 2010. During

her time there, Harrison served as Granite Bay's Training Director,

a position which placed her into the senior management team.         She

reported to the Operations Director, Ken Olson who, in turn,

reported to State Director Greg Robinson.


     6 That our Hertz analysis is much more straightforward than
it would have been under Diaz-Rodriguez's overruled "locus test"
is, we think, an indication that we are applying the Supreme
Court's test in the way it intended.


                                    - 12 -
          As   Training   Director,   Harrison   was   responsible   for

managing Granite Bay's training department and conducting training

sessions for employees.    She performed her job duties "very well"

and was an "excellent" trainer for Granite Bay.

          Harrison, like other LCSWs, is a "mandated reporter"

under Maine law.   A mandated reporter is (as particularly relevant

to this case) someone who, by virtue of her profession, is in

contact with "incapacitated or dependent adult[s]." Me. Rev. Stat.

tit. 22, § 3477(1).   A mandated reporter like Harrison is required

to immediately file a report with Maine's DHHS if she "knows or

has reasonable cause to suspect" that a dependent adult "has been

or is likely to be abused, neglected or exploited."       Id.

          In May of 2010, something going on at Granite Bay rubbed

Harrison the wrong way.    She discovered that one of Granite Bay's

clients (a "dependent adult" under Maine law) who did office and

maintenance work for Granite Bay wasn't getting paid on time for

his services. Harrison expressed concern to her supervisor, Olson.

          But speaking with Olson did not have the desired effect.

Granite Bay's client-worker continued to not be paid on time, so

Harrison initiated a follow-up conversation with Olson in August.

This time Harrison also told him that not paying this gentleman

for his work fell under the rubric of exploitation of a dependent

adult.   She reminded Olson that she is a mandated reporter and

told him that she did not want to have to report what had been


                                  - 13 -
going on to DHHS.         Olson never responded to Harrison's concerns,

and the worker in question was not paid in full for his work over

a period of approximately three months.

              In mid-September 2010, Harrison learned that clients

living   in    two   of    Granite   Bay's   group   homes   had   had   their

electricity shut off. This happened, she believed, because Granite

Bay failed to pay the electric bills.            Harrison then discovered

that another resident -- whose behavior plan required alarmed

windows to notify staff if he left the home that way -- was at

risk because faulty windows made it impossible to install alarms.

She also learned that the Portland office was understaffed.              As it

turned out, an office that called for five employees (four Program

Managers and one Area Director) was being run with only two.

              Troubled by what she'd learned, Harrison contacted two

of her LCSW colleagues to sound them out on whether she had to

report any or all of these issues to DHHS.               Each one advised

Harrison that, yes, she should report her concerns.            We also note

here that one of Granite Bay's internal policies specifically

provided that mandated reporters such as Harrison should file a

report with DHHS directly, without going to their own supervisor

first, unless it was an "emergency crisis."

              So it was that, on September 16, 2010, after apparently

concluding that further complaints to Granite Bay would be no more

effective than herding cats, Harrison went to DHHS with her


                                       - 14 -
suspicions of neglect and exploitation.       She informed DHHS about

Granite Bay's failure to pay its client-worker, the electricity

shutoffs at group homes, the lack of required window alarms for

one client, and understaffing in the Portland office.       Granite Bay

admits that it did not pay its client-worker in full until after

Harrison's report to DHHS.

          When she went into work the next day, Harrison told Olson

what she'd done.    Shortly after that, she emailed a summary of her

report to one of the owners, Mumpini.         In the email, Harrison

expressed a fear that Robinson (the State Director) wouldn't deal

with what Harrison thought were "systemic issues," and would

instead resort (as she'd seen happen before) to intimidating people

and issuing "corrective actions" to his underlings.            Mumpini

instructed Robinson to meet with Harrison to discuss her DHHS

report, but he never did.       What did happen was that Olson called

Harrison into a meeting (Granite Bay's Human Resources Director

was there, too) and admonished her for failing to follow the "chain

of command" by sending a summary of the DHHS report to Mumpini

rather than Olson, who she reported to. During that meeting, Olson

told her the issues raised in her report were "being addressed"

and that he had no other complaints about her job performance.

          Despite     Olson's    assurances   about   her    good   job

performance, Harrison felt she was treated differently by her

bosses after her DHHS report.       Olson ignored her, wouldn't make


                                    - 15 -
eye contact, rolled his eyes when he heard her name mentioned,

marginalized her, and became less responsive to emails.                 On one

occasion,     Harrison   was    in   a    colleague's   office,       having   a

conversation with her.          Olson came in, sat down across from

Harrison without looking at her, and began chatting with Harrison's

colleague.     When Harrison said "hello" to him, Olson got up and

walked out of the office.        Harrison described this as an example

of the "marked change" in their relationship after she filed her

DHHS report.

             And Harrison had little contact with Robinson after her

report.     Indeed, Robinson cancelled a meeting with her that had

been scheduled for the end of September, where they were supposed

to talk about revising the training policy.              Robinson did not

reschedule the meeting, opting instead to revise the training

policy without any input from Harrison.            Furthermore, Olson and

Robinson    met   regularly    and   discussed    Harrison   in   a    negative

manner.7

             Things continued, apparently in a similar vein, until

December 2, 2010, when Harrison attended a meeting of Granite Bay's

senior managers.     The meeting was physically held in the Portland

office, but it involved personnel from Concord, who participated




     7 Other Granite Bay managers, however, found Harrison to be
very professional, good to work with, and helpful at solving
problems.


                                         - 16 -
via video teleconference.          Before the meeting began, Harrison and

several other employees from the Portland office were chatting,

apparently unaware the video and audio feeds were up and running

in Concord.       When Robinson went into the conference room in

Concord, he could hear Harrison talking to the other employees in

Portland.

            Harrison, it turned out, was talking about Robinson and

the way he'd been running Granite Bay.               Robinson heard her tell

the others that he had a "dictatorial" leadership style, that he

was an obstruction that needed to be removed, and that Granite Bay

could perhaps move to a "consensus building" model (as opposed to

having just one person developing policy) if Robinson were out of

the picture.     Although Harrison is the one that Robinson says he

heard, she was not dominating the meeting, leading the discussion

or speaking more than the others.              Indeed, during the back and

forth, she shared her feeling that training had been impacted by

a   lack    of   support    from     upper    management   towards   teamwork

development,     answered    a     question   from   another   manager   about

training recertification, and commented that prior to working for

Granite Bay, she'd had experience in other organizations in which

more than one person formulated policies.              She didn't phrase her

comments in a negative manner, and none of the substance should

have been new to Robinson either, as she had already discussed

these issues with him and Olson.


                                        - 17 -
          Furthermore,   at   some    point   during   this   discussion,

Robinson texted words to the effect of "I hear you" to one of the

participants.   He did not, however, text Harrison to warn her that

he could hear what was being said.

          Just days later, December 6, Olson (and the HR Director)

again met with Harrison.      By the end of this meeting, she found

herself out of a job. Harrison asked why she was being terminated,

and in response the HR Director told her that Granite Bay did not

have to give her a reason.       She was, however, given a letter

stating she was fired for "creating disharmony in the workplace."

In its appeal brief, Granite Bay put it this way:             "Harrison's

discharge was the result of an emotional response to an impromptu

instance of insubordination" on December 2.

          Aggrieved by her termination, Harrison filed suit.          She

alleged Granite Bay illegally retaliated against her, with the

payback culminating in her December 6 sacking, as a result of

having filed those exploitation reports with DHHS in September.

Harrison claimed she was entitled to whistleblower protection for

the DHHS report, as well as the initial reports she made to Olson

before she went to DHHS.

          Granite Bay said, however, that because its internal

policies require LCSWs like Harrison to make DHHS reports and

because Maine law itself requires mandated reporters like her to

report suspected exploitation, making such reports to DHHS was,


                                     - 18 -
simply put, part of her job.            Granite Bay pointed to Winslow's

"job duties exception" and argued that, as a matter of law,

Harrison    falls   squarely   within     that   exception.        And   so,   it

concluded, Harrison does not qualify for protection under the

Whistleblower Act, making Granite Bay's motive for firing her

irrelevant.

            Granite   Bay's    motion    for   summary   judgment    on   those

grounds was referred to a magistrate judge.          Agreeing with Granite

Bay's take on Winslow, the magistrate judge concluded that none of

her reports constituted "protected activity" within the meaning of

the Whistleblower Protection Act.         The district judge reviewed the

magistrate's decision de novo and came to the same conclusion.

Accordingly, the district judge allowed Granite Bay's motion for

summary judgment on the grounds that she had not, thanks to

Winslow's     job     duties     exception,      engaged      in     protected

whistleblowing activity.8       This timely appeal followed.


     8 Along the way, Harrison moved to certify questions of state
law to the Maine Supreme Judicial Court sitting as the Law Court.
The district judge denied this motion, observing that, "[i]f the
Winslow language potentially misconstrues the Maine statute such
that the issue should be certified to the Maine Law Court, that
. . . is a decision for the First Circuit." On appeal, Harrison
renews her request for certification. We gratefully acknowledge
the amicus brief filed by the Maine State Employees Association
and Maine Employment Lawyers Association, along with the separate
brief filed by the Maine State Employees Association, Maine
Education Association, Maine Employment Lawyers Association, and
National Association Of Social Workers And Its Maine Chapter [sic],
both of which addressed the certification question. Ultimately,
however, we do not find certification necessary.


                                        - 19 -
                           STANDARD OF REVIEW

            We   review   "the    district     court's   grant   of    summary

judgment . . . de novo, and we draw all reasonable inferences in

favor of the nonmoving party."        Ponte, 741 F.3d at 319.         Here, of

course, the party getting the benefit of reasonable inferences is

Harrison.    We affirm only "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."           Fed. R. Civ. P. 56(a).

                                  ANALYSIS9

            Because this is a diversity case, the substantive law of

Maine controls.    The relevant provisions of Maine's Whistleblower

Protection Act10 provide the following:

            Discrimination       against     certain     employees
            prohibited

            1. DISCRIMINATION PROHIBITED. No employer may
            discharge, threaten or otherwise discriminate
            against an employee regarding the employee's
            compensation, terms, conditions, location or
            privileges of employment because:

            A. The employee, acting in good faith, or a
            person acting on behalf of the employee,
            reports orally or in writing to the employer
            or a public body what the employee has
            reasonable cause to believe is a violation of
            a law or rule adopted under the laws of this


     9 We acknowledge and thank Amicus Curiae Maine Human Rights
Commission for its cogent and informative amicus brief.

     10We'll refer to the statute as either the Whistleblower Act
or sometimes as just the Act.



                                      - 20 -
            State, a political subdivision of this State
            or the United States;11

            . . .

            2. INITIAL    REPORT    TO   EMPLOYER   REQUIRED;
            EXCEPTION.

            Subsection 1 does not apply to an employee who
            has reported or caused to be reported a
            violation, or unsafe condition or practice to
            a public body, unless the employee has first
            brought the alleged violation, condition or
            practice to the attention of a person having
            supervisory authority with the employer and
            has   allowed  the   employer   a   reasonable
            opportunity   to   correct   that   violation,
            condition or practice.

            Prior notice to an employer is not required if
            the employee has specific reason to believe
            that reports to the employer will not result
            in   promptly   correcting    the   violation,
            condition or practice.

            3. REPORTS OF SUSPECTED ABUSE.

            An employee required to report suspected
            abuse, neglect or exploitation under Title 22,
            section 3477 or 4011-A, shall follow the
            requirements of those sections under those
            circumstances.    No employer may discharge,
            threaten or otherwise discriminate against an
            employee     regarding      the     employee's
            compensation, terms, conditions, location or
            privileges of employment because the employee
            followed the requirements of those sections.

Me. Rev. Stat. tit. 26, § 833.       The parties do not dispute that

Harrison, as a mandated reporter, is "[a]n employee required to

report    suspected   abuse,   neglect   or   exploitation"   within   the


     11 This section goes on to list four other protected
activities, none of which is alleged to be relevant here.


                                    - 21 -
meaning of § 833(3).   See generally Me. Rev. Stat. tit. 22, § 3477

(requiring social workers to report suspected exploitation of

incapacitated or dependent adults to DHHS).

          Maine's Law Court has explained the three elements of a

successful Whistleblower Act claim:        a plaintiff must show that

(1) she engaged in activity protected by the statute; (2) she

suffered an adverse employment action; and (3) there was a causal

link between the protected activity and the adverse employment

action.   Costain v. Sunbury Primary Care, P.A., 954 A.2d 1051,

1053 (Me. 2008).   Further, "Maine law provides a private right of

action for a violation of the [Act],"12 Murray v. Kindred Nursing

Centers West LLC, 789 F.3d 20, 25 (1st Cir. 2015) (citing Me. Rev.

Stat. tit. 5, §§ 4572(1)(A), 4621; Costain, 954 A.2d at 1053 &

n.2), so Harrison has standing.

          The parties' flagship arguments are derived not from the

language of the Act itself, but from their interpretations of

Winslow's effect on the first prong of a Whistleblower Act claim,

which requires a showing that the employee engaged in protected




     12Technically, the Whistleblower Act does not actually grant
an employee a cause of action. It is the Maine Human Rights Act
that "provides a right of action to persons who have been subject
to unlawful discrimination, including whistleblowers who have
suffered retaliatory discharge or other adverse employment
actions." Costain, 954 A.2d at 1053. Though the Human Rights Act
is the source of an employee's "right of action," id., "the
requirements that must be met for an action to be afforded
protection stem from the [Whistleblower Act]," id. at 1053 n.2.


                                  - 22 -
activity.    In fact, the parties have framed this appeal even more

narrowly as presenting the question whether Winslow, when applied

here, entitles Granite Bay to judgment as a matter of law.          So we

focus our attention on this specific question.

             Granite Bay believes Winslow -- which did not involve a

whistleblower claim made by a mandated reporter like Harrison --

stands for the proposition that the Whistleblower Act provides no

protection for an employee whose official job description and

responsibilities    include   reporting   illegalities   (or    suspected

illegalities) internally or to the government. Granite Bay directs

our attention to its internal policies requiring all employees to

report suspected exploitation of dependent adults.             From this,

Granite Bay concludes that Harrison's reports were nothing more

than "part and parcel" of her job responsibilities notwithstanding

any statutory reporting mandate applicable to her, and so she can't

get Whistleblower Act protection based on Winslow's carve-out.

             Harrison, too, assumes Winslow recognized a job duties

exception, but she says the exception doesn't apply to mandated

reporters.     In her view, this is because the Whistleblower Act's

§ 833(3) expressly provides specifically-tailored protections for

mandated reporters like herself13 and, as importantly, the Act's


     13 Section 833(3) applies to employees "required to report
suspected abuse, neglect or exploitation under Title 22, section
3477 or 4011-A," and states that "[n]o employer may discharge,
threaten or otherwise discriminate against an employee regarding


                                   - 23 -
plain language does not include a job duties exception.   According

to Harrison, the Maine Law Court implicitly held as much in the

case of Blake v. State, 868 A.2d 234 (Me. 2005).14    Thus, in her

view, reading a job duties exception into the statute would render

meaningless the very protections explicitly written in by the Maine

Legislature and acknowledged by Maine's highest court.

          As a fallback, Harrison says that even if Winslow's job

duties exception applies to mandated reporters, it is not a blanket

exception that an employer can lean on anytime it feels like it by

creating internal policies generally requiring its employees to

come forward to report a potential illegality.   Per Harrison, even

under the broadest reading of Winslow, the job duties exception

applies only to "employees whose regular job responsibilities

include reporting the specific wrongdoing in question and/or whose

supervisors directed them to make the report."    Appellant Br. at




the employee's compensation, terms, conditions, location or
privileges of employment because the employee followed the
requirements of those sections." Me. Rev. Stat. tit. 26, § 833(3).
One of the two referenced statutes requires a social worker like
Harrison to report to DHHS (under certain circumstances) when she
"knows or has reasonable cause to suspect that an incapacitated or
dependent adult has been or is likely to be abused, neglected or
exploited." See id. tit. 22, § 3477(1). Granite Bay does not
dispute that Harrison is required to report suspected abuse,
neglect, or exploitation pursuant to § 3477.

     14 The logical conclusion of this argument, although not
stated as such in Harrison's brief, is that Blake trumps Winslow
to the extent there is any conflict between them.



                                - 24 -
18.   Because no one told her to report to Olson or to DHHS, and

because her "detailed job description does not include filing DHHS

reports [on] any of the substantive issues she reported to DHHS,"

id. at 20, the job duties exception does not bar her claim.15

            Harrison   and   Granite   Bay   clearly    have   different

conceptions of what we held in Winslow.      And neither they nor the

district judge are the only ones in Maine to have read Winslow as

enshrining a job duties exception to the Act.          See, e.g., Pippin

v. Boulevard Motel Corp., No. 14-cv-00167, 2015 WL 4647919 (D. Me.

2015).     Yet, we never so much as uttered the phrase "job duties

exception" in Winslow, and Granite Bay's arguments in particular

are based on a distorted understanding of that case.        Accordingly,

we must dive back into Winslow to clarify what it does and does

not stand for.

            Our opinion in Winslow set forth its facts in pretty

exacting detail, so we will repeat only those needed for our

analysis.     Winslow v. Aroostook County, 736 F.3d 23 (1st Cir.




      15
       Harrison's arguments rely exclusively on her reports (both
internal and external) regarding the potential employment law
violation, namely, Granite Bay's failure to pay its client-worker
on time. She has opted to forgo any argument that her reports
about the electricity shutoffs, missing window alarms, or
understaffing in Portland count, too, so we deem waived any
potential argument along those lines.      See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues adverted to in
a perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived."). Thus, we focus solely on the
wage issue.


                                   - 25 -
2013), involved the Executive Director of Aroostook County's Local

Area I Workforce Investment Board, a state-created entity that

received and administered certain federal funds.           736 F.3d at 24-

25.   The Board had been set up in such a way that Winslow reported

directly to the County instead of the Board itself.               Id. at 25.

Government    regulators    discovered   this    when    they   performed   a

compliance review and concluded the arrangement violated federal

regulations:    Winslow should have been reporting to the Board, not

the County.    Id.

             The key facts for our purposes are that the government,

not Winslow herself, uncovered the potential violation of federal

policies, and the government brought this to the attention of

Winslow and her supervisor.        See id.      Winslow's own supervisor

took steps to notify the relevant decisionmakers in the County and

with the Board.       Id.   He instructed Winslow to disseminate her

notes of the very meeting at which the government advised them of

the reporting snafu.        Id.   This was followed up with a public

meeting at which the issue was discussed, and the meeting minutes

were posted on the internet soon afterwards.            Id. at 26.

             In her suit, Winslow identified two communications she

thought qualified for Whistleblower Act protection.             The first was

that email to Board members attaching her notes from the meeting

with federal regulators at which they disclosed the problem.             See

id. at 25-26.        The second was another email she sent to Board


                                    - 26 -
members a couple weeks after the public meeting in which she

expressed her thoughts about the situation.   Id.   In her suit, she

alleged she was a whistleblower because the Board would not have

known of the potential violation but for these two emails.   Id. at

32.

          We soundly rejected this argument based on the facts in

the record.    After all, the evidence showed that Winslow sent her

first email not because she wanted to expose an illegality, but

because her supervisor (who, don't forget, was aware of it as well)

told her to.   And she sent this first email to exactly the people

she had been instructed to loop in on the situation. Thus, because

the only evidence was that Winslow was doing what she was told,

there was nothing from which a finder of fact could infer she

personally intended to blow the whistle or expose an illegality by

sending this particular email.

          By the time she sent the second email, the problem had

been discussed in a public forum and the minutes of the meeting

had been posted online for all the world to see.       Indeed, "the

undisputed facts" made it clear that Winslow's supervisor, along

with the County itself and others involved with the Investment

Board, "were not trying to bury the problem of the violation"

discovered and reported to them by the feds, "but to acknowledge

it and deal with it."     Id. at 32.   Therefore, Winslow's second

email, addressed as it was to individuals who were already (or who


                                  - 27 -
easily could have become) aware of the problem, was clearly not

intended to expose a potential illegality.       Rather, Winslow's

intent was to make sure her voice was heard and her opinion

considered.

            In sum, the lack of evidence in the record showing that

Winslow was motivated by whistleblowing concerns, and not some

broad-based job duties exception, is why we concluded no reasonable

jury could find that she had engaged in protected whistleblowing

activity.

            Moreover, none of the cases we relied on in Winslow to

buttress our reasoning espoused a judicially-created "job duties

exception" to a whistleblower protection statute.    Nor do any of

those cases support concluding that the nature of an employee's

job duties, standing alone, may make that employee ineligible as

a matter of law for whistleblower protection.   We'll explain.

            Winslow cited the district court's decision in Capalbo

v. Kris-Way Truck Leasing, Inc., 821 F. Supp. 2d 397, 419 (D. Me.

2011), for the proposition that "the usual rule in Maine is that

a plaintiff's reports are not whistleblowing if it is part of his

or her job responsibilities to make such reports, particularly

when instructed to do so by a superior."   Winslow, 736 F.3d at 32.

Describing this as the "usual rule," however, is far from holding

that an employee is, as a matter of law, wholly ineligible for




                                  - 28 -
statutory     whistleblower      protection      whenever     her    employer

implements its own reporting requirements.

            And Capalbo did not suggest that this should be so.             In

Capalbo, the district court reviewed the record evidence and

concluded that "[n]o reasonable trier of fact could conclude that

the reports . . . which [the employer] required of [the plaintiff],

constituted    conduct    in   opposition   to   an   unlawful      employment

practice of [the employer]."       Capalbo, 821 F. Supp. 2d at 419.         We

find the "in opposition to" concept and phraseology helpful in

this arena because an employee who passes on information as nothing

more than a required step of carrying out his or her job duties

intends to do her job, not blow the whistle on a potential or

actual illegality.       Capalbo's review and analysis of the record

evidence before it simply underscores the need to look at the

unique facts of each case bearing on an employee's motivation in

making a report that is later claimed to have constituted protected

whistleblowing activity.       It did not purport to recognize a broad

job duties exception to the Act's protections.              Thus, Winslow's

citation to Capalbo cannot be construed as an endorsement of the

job duties exception espoused by Granite Bay.

            Furthermore, Winslow looked to several non-Maine cases

as persuasive authority, but the reasoning in those cases does not

support the creation of a job duties exception.             We'll go through

them one by one to explain why not.


                                     - 29 -
          Winslow first pointed to the Minnesota Supreme Court's

opinion in Kidwell v. Sybaritic, Inc., 784 N.W.2d 220 (Minn. 2010),

as standing for the proposition that, "when a company's in-house

counsel advises the company on compliance issues, 'the lawyer is

not sending a report for the purpose of exposing an illegality and

the lawyer is not blowing the whistle.'"    Winslow, 736 F.3d at 32

(quoting Kidwell, 784 N.W.2d at 231).     The Minnesota court relied

on the facts that the alleged whistleblowing consisted of an email

that in-house counsel sent to members of management, and that he

"had previously discussed legal matters" with each of these people.

Kidwell, 784 N.W.2d at 230-31.    Therefore, "no inference can be

drawn that his purpose was other than to do his job" of advising

his client.   Id. at 231.   The court was quick to point out that

the plaintiff "presented no evidence that he sent the email to law

enforcement or to the government," id., an observation which raises

the possibility that a report along those lines (i.e., an external

report) could have constituted protected whistleblowing activity.

          Moreover, the Kidwell court made it clear that its

conclusion was dictated by the facts in the record rather than a

general exception to whistleblower protection.        It began its

analysis by "reject[ing] as too broad the . . . conclusion that,

as a matter of law, an employee does not engage in protected

conduct under the [Minnesota] whistleblower act if the employee

makes a report in fulfillment of the duties of his or her job."


                                 - 30 -
Id. at 226-27 (internal quotation marks omitted).                      The court also

stated    in    no     uncertain      terms   that,    while     the   nature     of    an

employee's job duties may have some bearing on whether she had

engaged in protected conduct, "the whistleblower statute does not

contain a job duties exception."               Id. at 227 (emphasis added).

               Obviously then, when we cited Kidwell we did not thereby

graft    onto    Maine's      Whistleblower      Act   a   job    duties    exception

squarely rejected by that case.                Nor could we have relied on its

reasoning to craft a job duties exception of our own making.

               Winslow next looked at a case out of the Federal Circuit

interpreting          the   federal    whistleblower       protection      act.         We

described the case as holding that a plaintiff whose job was to

monitor and report on farms' compliance with federal law "did no

more than carry out his required everyday job responsibilities"

when he reported some farms as being out of compliance with

governmental conservation plans.               Winslow, 736 F.3d at 32 (quoting

Willis v. Dep't of Agric., 141 F.3d 1139, 1144 (Fed. Cir. 1998)).

In that case, the Federal Circuit recognized that the federal

whistleblower protection act "is intended to protect government

employees       who    risk   their    own    personal     job   security    for       the

advancement of the public good by disclosing abuses by government

personnel."       Willis, 141 F.3d at 1144.            The plaintiff's job as a

District Conservationist with the United States Department of

Agriculture required him "to review the conservation compliance of


                                              - 31 -
farms within his area."          Id.        The plaintiff inspected 77 farms,

found that 16 of them were not in compliance with the USDA's

conservation plans, and then tried to assert a whistleblower claim

based upon his announcement of the non-compliance findings.

              The   court     was     unimpressed       with     the    plaintiff's

whistleblower claim and observed that, "[i]n reporting some of

[the farms] as being out of compliance, he did no more than carry

out his required everyday job responsibilities."                       Id. at 1144.

Thus, "in no way did [his report] place [the plaintiff] at personal

risk    for   the   benefit    of     the    public   good     and   cannot   itself

constitute      a   protected       disclosure       under   the     [whistleblower

protection act]."      Id.     In other words, the facts there would not

have allowed the jury to find that the plaintiff was motivated by

any desire to blow the proverbial whistle.

              Finally, we cited our own opinion in Claudio-Gotay v.

Becton Dickinson Caribe, Ltd., 375 F.3d 99, 102-03 (1st Cir. 2004),

a case interpreting the Federal Fair Labor Standards Act ("FLSA")

and involving reports of alleged overtime violations, to say that

"an employee who reports violations of laws or other requirements

as part of his job is not engaging in protected activity for the

purposes of an anti-retaliation provision."                  Winslow, 736 F.3d at

32.     But in Claudio-Gotay, the plaintiff's job duties "included

approving invoices documenting the [employees'] hours worked and

their    corresponding        pay,"    and     when    he    reported     potential


                                            - 32 -
violations of the FLSA, he made them to his employer and "in

furtherance of his job responsibilities."           375 F.3d at 102.    The

evidence in that case showed that he "was concerned with protecting

[his   employer],   not   asserting    rights    adverse   to"    it.    Id.

Accordingly, we concluded that he did not engage in protected

activity under the FLSA.     Id. at 103.

            Importantly, none of these three cases relied on a

generally-applicable      exception    to      whistleblower     protection.

Kidwell expressly repudiated even the notion of such an exception.

Instead, in each of these cases the court looked at the actual

evidence speaking to an employee's motivation in making each report

at issue.    Each report was made internally, not to a governmental

agency with oversight authority.       The common refrain is that each

plaintiff couldn't get whistleblower protection because he or she

failed to present evidence that a report was made to shed light on

and "in opposition to" an employer's potential illegal acts rather

than as simply part of his or her everyday job duties.

            So, having gone through our Winslow opinion and the cases

on which we relied there, we can see that under Winslow -- properly

understood -- the employee's motivation in making a report is

critical.    This reading of Winslow is in accordance with Maine

law, as Maine's Law Court recently reaffirmed the importance of an

employee's motivation in making a putatively-protected report.           In

Cormier v. Genesis Healthcare LLC, No. CUM-14-216, 2015 WL 8730694


                                      - 33 -
(Me. Dec. 15, 2015), the court had the opportunity to discuss

Section 833(1)(B) of the Act, which provides protection to a

whistleblower      who,      "acting   in    good    faith"   reports   "what   the

employee has reasonable cause to believe is a condition or practice

that    would    put    at   risk   the     health   or   safety   of   any   other

individual."16         See id. at *3.        Maine's highest court explained

that "[a] complaint is made in good faith if the employee's

motivation is to stop a dangerous condition."                      Id. (emphasis

added).     We are, therefore, confident in our conclusion that the

critical point when analyzing whether a plaintiff has made out the

first element of a Whistleblower Act claim -- engaging in activity

protected by the Act -- is an employee's motivation in making a

particular report or complaint.

            Thus, and although a particular employee's job duties

may be relevant in discerning his or her actual motivation in

reporting information, those duties are not dispositive of the

question.       In other words, if an employee is just doing his or her

job by passing information to others in the organization, he or

she may not have intended to engage in protected whistleblowing

activity by bringing to light an unlawful (or potentially unlawful)

activity or occurrence.             This interpretation is, we believe,




       16
       We note that this "good faith" requirement (which appears
throughout Section 1 of the Act) is the only conceivable textual
hook for a possible "job duties exception."


                                            - 34 -
consistent not only with Cormier, but also with the policy goals

underlying Maine's enactment of the Whistleblower Act.          After all,

and as we recognized in Winslow, the Act "embodies Maine's larger

'statutory public policy against discharge in retaliation for

reporting illegal acts, a right to the discharged employee, and a

remedial scheme to vindicate that right.'"        Winslow, 736 F.3d at

30 (quoting Fuhrmann v. Staples Office Superstore E., Inc., 58

A.3d 1083, 1097 (Me. 2012)) (further citations omitted).

           Indeed, we noted in Winslow that the plaintiff's emails

were sent "either under direct instructions from" her supervisor

(i.e., the first one) or "because she thought it was among her

responsibilities to do so" (i.e., the second one letting everyone

know what she thought about the situation).           See 736 F.3d at 32.

With respect to the first email, Winslow did not go out on a limb

and risk her job by complying with her supervisor's instructions,

see   Willis,   141   F.3d   at   1143   (observing    that   the   federal

whistleblower act "is designed to protect employees who risk their

own personal job security for the benefit of the public"), and

there was no evidence to conclude that either email constituted

conduct "in opposition to" an unlawful employment practice, see

Capalbo, 821 F. Supp. 2d at 419.         At bottom, we upheld summary

judgment in Winslow not because of a job duties exception, but

because Winslow failed to come forward with evidence from which a




                                     - 35 -
reasonable jury could conclude that she had intended to engage in

any protected whistleblower conduct.

            Now, getting back to Harrison's claim, it is apparent

that the district court (working, of course, without the benefit

of the Maine Law Court's Cormier opinion) simply misunderstood,

perhaps understandably so, what we actually held in Winslow.

Proceeding from its view that Winslow turned on the nature of the

plaintiff's job duties, the district court concluded that Harrison

is   not   entitled   to   whistleblower   protection   thanks   to   the

uncontested evidence that Granite Bay's reporting policies are

applicable to all employees.      As such, the judge did not find it

necessary to analyze the record evidence bearing on Harrison's

motivation in making her internal and DHHS reports.              But the

existence of such a general reporting policy, though perhaps

relevant, is not dispositive on the question of whether a plaintiff

has engaged in protected whistleblowing activity.         The district

judge's erroneous shortcutting of the analysis requires us to

remand for the district court to re-analyze Harrison's claims with

the aid of today's clarification of Winslow.17


      17Our explanation of Winslow renders it unnecessary for us
to consider Granite Bay's or Harrison's other arguments premised
on the existence of a job duties exception. Specifically, we have
no need to determine under which specific section of the
Act -- Section 1 or Section 3 -- Harrison's claims fall, or whether
some reports are governed by Section 1 and others by Section 3.
Because these questions are beyond the scope of what we decide
today, we do not address whether or how our reasoning in Winslow,


                                    - 36 -
            Before concluding, we note that Granite Bay also relies

on the long-standing principle that we may affirm a result on any

grounds supported by the record.      In doing so, it argues that

Harrison's claim nevertheless fails for lack of evidence on the

third prong.     That is, Granite Bay says Harrison has not come

forward with evidence that would allow a reasonable jury to find

a causal connection between any protected whistleblowing activity

and her termination.

            Harrison disagrees.   She argues that the relatively

short time that elapsed between her reports and her termination

goes towards showing that she was fired because of her protected

activity.   She also tells us the evidence shows that her concerns

were ignored; that she experienced shoddy treatment from Olson and

Robinson following her DHHS report; that when Robinson finally did

sit down with her, it was not to discuss the substance of her

concerns (as Mumpini had instructed him to do) but to admonish her

for emailing Mumpini to let him know of her report; and that she

was singled out for termination after the December meeting, even

though she was just one of multiple people participating in the

conversation and despite Granite Bay having told her that she was

doing good work.       Harrison believes these facts, when viewed




which was confined to Section 1 claims, see 736 F.3d at 30, may
bear on the analysis of a mandated reporter's claim for
whistleblower protection under the Act's Section 3.


                                  - 37 -
together,   would     allow   a   jury    to   conclude    that   Granite    Bay

terminated her as payback for her protected activity in violation

of the Act.

            We   do   not   reach   these      arguments   in   light   of   our

conclusion that the district court committed an error of law with

respect to its analysis of the first prong of Harrison's claim.

Because this error requires a "re-do" on the first prong, it makes

no sense for us to skip ahead and talk about the third.                 And we

decline to do so.

                                  CONCLUSION

            For the foregoing reasons, the district court's grant of

summary judgement is vacated and this matter is remanded for

further proceedings consistent with this opinion.                   Costs are

awarded to appellant.




                                         - 38 -